

Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of the 12th day
of December, 2007 (the “Execution Date”) by and among North American Scientific,
Inc. (the “Company”), a Delaware corporation, with its principal offices at
20200 Sunburst Street, Chatsworth, California 91311, and the purchasers whose
names and addresses are set forth on the signature pages hereto (the
“Purchasers”).
 
IN CONSIDERATION of the mutual covenants contained in this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Purchasers hereby agree as follows:
 
Section 1. Purchase and Sale of Securities.
 
Subject to the terms and conditions of this Agreement, on the Closing Date (as
defined herein), each Purchaser agrees to purchase severally and not jointly and
the Company agrees to issue and sell to such Purchaser severally and not jointly
(i) that number of whole shares (the “Shares”) of the Company’s common stock,
$0.01 par value, (the “Common Stock”) and (ii) warrants to purchase shares of
Common Stock in substantially the form attached hereto as Exhibit A (the
“Warrants,” together with the Shares, the “Securities”), shown below such
Purchaser’s name on the signature pages hereto at a purchase price that is equal
to $0.246 per Security, of which $0.01 is allocated as consideration for the
Warrants (the “Purchase Price”).
 
Section 2. The Closing.
 
2.1. The Closing.
 
(a) The purchase and sale of the Securities upon the terms and conditions hereof
will take place at a closing (the “Closing”) to be held at the offices of Latham
& Watkins LLP, 12636 High Bluff Drive, Ste. 400, San Diego, CA 92130, or such
other location as the parties may agree, on a date and at such time as shall be
agreed upon by the Company and the Purchasers (the “Closing Date”).
 
(b) Prior to the Closing, the Company shall provide wire transfer instructions
for the payment of the Purchase Price by the Purchasers at the Closing.
 
(c) At the Closing, the Company and each Purchaser, severally and not jointly,
shall satisfy all of the conditions set forth in Sections 2.2 and 2.3,
respectively.
 
2.2. Stockholder Approval.
 
(a) Within five (5) business days after the Execution Date, the Company will
file with the Securities and Exchange Commission (the “Commission”) a
preliminary proxy statement, information statement or consent solicitation
statement (the “Proxy Statement”) in order to solicit approval from the
Company’s stockholders of the transactions contemplated hereby in accordance
with Nasdaq Stock Market Rule 4350(i)(1) and any other applicable rules of the
Nasdaq Global Market. The Company shall use its reasonable best efforts to
respond to any comments of the staff of the Commission regarding the Proxy
Statement, and as soon as practicable thereafter or after the lapse of any
applicable waiting period, shall cause the Proxy Statement in definitive form to
be promptly mailed to the stockholders of the Company. The Company shall provide
Three Arch Partners IV, L.P. and affiliated funds (collectively, “Three Arch
Partners”) with a draft of the Proxy Statement in advance of filing and shall
make such changes thereto as may be reasonably requested by Three Arch Partners
and as are permitted by applicable law.
 
 
 

--------------------------------------------------------------------------------

 
(b) The Company’s Board of Directors shall recommend that all of the proposals
set forth in the Proxy Statement be approved, subject to the fiduciary duties of
the Board of Directors. The Company shall notify Three Arch Partners promptly of
the receipt of any comments from the Commission and of any request by the
Commission or any other government authority for amendments or supplements to
the Proxy Statement for additional information, and shall promptly supply Three
Arch Partners with copies of all correspondence between the Company or any of
its representatives, on the one hand, and the Commission, its staff or any other
government authority, on the other hand, with respect to the Proxy Statement or
the transactions contemplated hereby.
 
2.3. Conditions to Closing.
 
(a) The Company’s obligation to complete the purchase and sale of the Securities
and deliver such stock certificate(s) and warrant certificates to each Purchaser
is subject to:
 
(i) receipt by the Company of immediately available funds in the full amount of
the Purchase Price for the Securities being purchased hereunder as set forth
below such Purchaser’s name on such Purchaser’s signature page hereto, in
accordance with the wire transfer instructions delivered by the Company pursuant
to Section 2.1(b);
 
(ii) the accuracy in all material respects of the representations and warranties
made by such Purchaser in Section 4 below as of the Closing Date and the
fulfillment in all material respects of those undertakings of such Purchaser in
this Agreement to be fulfilled on or prior to the Closing Date;
 
(iii) confirmation that the Shares and the Warrant Shares have been approved for
listing on the Nasdaq Global Market or the Nasdaq Capital Market, or
alternatively, that the Common Stock is eligible for quotation on the OTC
Bulletin Board;
 
(iv) the aggregate Purchase Price to be paid by the Purchasers for the
Securities at the Closing shall be greater than or equal to $15,500,000; and
 
(v) approval by the stockholders of the Company of the matter contemplated in
Section 2.2(a).
 
 
2

--------------------------------------------------------------------------------

 
(b) Each Purchaser’s obligation to complete the purchase and sale of the
Securities is subject to:
 
(i) the accuracy in all material respects of the representations and warranties
made by the Company in Section 3 below as of the Closing Date and the
fulfillment in all material respects of those undertakings of the Company in
this Agreement to be fulfilled on or prior to the Closing Date;
 
(ii) the Purchasers shall have received on the Closing Date a certificate,
addressed to the Placement Agent and the Purchasers and dated the Closing Date,
of the chief executive officer and the chief financial officer or chief
accounting officer of the Company to the effect that: (i) the representations
and warranties of the Company in this Agreement were true and correct when made
and are true and correct as of the Closing Date; (ii) the Company has performed
all of its covenants and agreements and satisfied all conditions required to be
satisfied by the Company contained herein; and (iii) they have carefully
examined the Memorandum (defined below) and (A) as of its date and as of the
Closing Date, the Memorandum and the documents incorporated by reference therein
did not and do not include any untrue statement of a material fact and did not
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, (B) since the date thereof through the Closing Date, no
event has occurred which should have been set forth in a supplement or otherwise
required an amendment to the Memorandum, and (C) there has not occurred any
material adverse change in the condition, financial or otherwise, or in the
earnings, business or operations or prospects of the Company, from that set
forth in the Memorandum;
 
(iii) confirmation that the Shares and the Warrant Shares have been approved for
listing on the Nasdaq Global Market or the Nasdaq Capital Market, or
alternatively, that the Common Stock is eligible for quotation on the OTC
Bulletin Board;
 
(iv) delivery by the Company to such Purchaser of an opinion, dated as of the
Closing Date, from Seyfarth Shaw LLP, counsel to the Company, in the form
attached hereto as Exhibit B;
 
(v) delivery by the Company to such Purchaser of an opinion related to certain
intellectual property matters, dated as of the Closing Date, from McDermott Will
& Emery LLP, counsel to the Company, in the form attached hereto as Exhibit C;
 
(vi) delivery by the Company to such Purchaser of an opinion related to certain
regulatory, litigation and intellectual property matters, dated as of the
Closing Date, from David King, consultant to the Company, in the form attached
hereto as Exhibit D;
 
(vii) the Company’s delivery to its transfer agent of irrevocable instructions
to issue, subject to the fulfillment of conditions set forth in Section 2.3(a),
to such Purchaser or in such nominee name(s) as designated by such Purchaser in
the Securities Certificate Questionnaire attached hereto as Appendix I such
number of Shares set forth on such Purchaser’s signature page hereto, or if
requested by the Purchaser, one or more certificates representing such
Securities registered in such name(s) or nominee name(s) requested by such
Purchaser;
 
 
3

--------------------------------------------------------------------------------

 
(viii) approval by the stockholders of the Company of the matter contemplated in
Section 2.2(a);
 
(ix) amendment of the Rights Agreement between the Company and U.S. Stock
Transfer Corporation dated October 16, 1998, as amended on April 28, 2004 and
June 5, 2006, to exempt the issuance and sale of the Securities, and the
issuance of the Warrant Shares upon due exercise of the Warrants, from the
provisions of any “poison pill” or other take-over arrangement thereunder;
 
(x) execution by each of the Purchasers and each of the Company’s executive
officers and directors of his, her or its enforceable written lock-up agreement
in the form attached to this Agreement as Exhibit E (“Lock-Up Agreement”); and
 
(xi) the aggregate Purchase Price to be paid by the Purchasers for the
Securities at the Closing shall be greater than or equal to $15,500,000.
 
Section 3. Representations, Warranties and Covenants of the Company. Except as
specifically contemplated by this Agreement, the Company hereby represents and
warrants to, and covenants with, each Purchaser on the Execution Date and as of
the Closing Date (or such other date specified below) as follows:
 
3.1. No Material Misstatement. The Confidential Private Placement Memorandum,
dated December 11, 2007, relating to the offering of the Securities, including
all exhibits, documents incorporated by reference and annexes thereto, as the
same may be amended or supplemented, (the “Memorandum”), did not, as of its
date, does not as of the date hereof, and will not as of the Closing Date,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
3.2. Incorporated Documents.
 
(a) The documents incorporated by reference in the Memorandum or attached as
exhibits thereto and any further documents so filed and incorporated by
reference in the Memorandum and filed on or before the Closing Date, at the time
they were filed with the Commission, as the case may be, complied in all
material respects with the requirements of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the rules and regulations of the Commission
thereunder (the “Rules”), and none of such documents as of such time contained
an untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
 
(b) In the past twelve (12) months, the Company has filed all documents required
to be filed by it prior to the date hereof with the Commission pursuant to the
reporting requirements of the Exchange Act (the “SEC Documents”) on a timely
basis or has received a valid extension of such time of filing and has filed any
such SEC Documents prior to the expiration of any such extension.
 
 
4

--------------------------------------------------------------------------------

 
3.3. Financial Statements. The financial statements of the Company (including
all notes and schedules thereto) included or incorporated by reference in the
Memorandum present fairly and in all material respects the financial position of
the Company and its consolidated subsidiaries at the dates indicated and the
statement of operations, stockholders’ equity and cash flows of the Company and
its consolidated subsidiaries for the periods specified; and such financial
statements and related schedules and notes thereto, and the unaudited financial
information incorporated by reference in the Memorandum, have been prepared in
conformity with generally accepted accounting principles, consistently applied
throughout the periods involved subject, in the case of any unaudited financial
information, to the absence of note disclosure and normal year-end adjustments.
The summary and selected financial data included in the Memorandum present
fairly the information shown therein as at the respective dates and for the
respective periods specified and have been presented on a basis consistent with
the consolidated financial statements set forth in the Memorandum and other
financial information, subject, in the case of any unaudited financial
information, to the absence of note disclosure and normal year-end adjustments.
 
3.4. Independent Accountants. Singer Lewak Greenbaum & Goldstein LLP and
PricewaterhouseCoopers LLP, whose reports are filed with the Commission as a
part of the information incorporated by reference in the Memorandum, are and,
during the periods covered by their reports, were independent registered public
accounting firms as required by the Securities Act of 1933, as amended (the
“Securities Act”) and the rules and regulations of the Commission thereunder and
the Public Company Accounting Oversight Board.
 
3.5. Organization; Good Standing. The Company and each of its subsidiaries is
duly organized, validly existing and in good standing under the laws of their
respective jurisdictions of incorporation or organization. The Company and each
of its subsidiaries is duly qualified to do business and is in good standing as
a foreign corporation in each jurisdiction in which the nature of the business
conducted by it or location of the assets or properties owned, leased or
licensed by it requires such qualification, except for such jurisdictions where
the failure to so qualify individually or in the aggregate would not have a
material adverse effect on the assets, properties, condition, financial or
otherwise, or in the results of operations, business affairs or business
prospects of the Company and its subsidiaries considered as a whole (a “Material
Adverse Effect”); and to the Company’s knowledge, no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing, or seeking
to revoke, limit or curtail, such power and authority or qualification.
 
3.6. Permits. The Company and each of its subsidiaries has all requisite
corporate power and authority, and all necessary authorizations, approvals,
consents, orders, licenses, certificates and permits of and from all
governmental or regulatory bodies or any other person or entity (including, but
not limited to, those that may be required by the U.S. Food and Drug
Administration (the “FDA”) and any state, federal or foreign agencies or bodies
engaged in the regulation of medical devices) (collectively, the “Permits”), to
own, lease and license its assets and properties and conduct its business, all
of which are valid and in full force and effect, except where the lack of such
Permits, individually or in the aggregate, would not have a Material Adverse
Effect. The Company and each of its subsidiaries has fulfilled and performed in
all material respects all of its material obligations with respect to such
Permits and no event has occurred that allows, or after notice or lapse of time
would allow, revocation or termination thereof or results in any other material
impairment of the rights of the Company hereunder. Except as may be required
under the Securities Act and state and foreign Blue Sky laws, no other Permits
are required to enter into, deliver and perform this Agreement and to issue and
sell the Securities.
 
 
5

--------------------------------------------------------------------------------

 
3.7. Intellectual Property. The Company and each of its subsidiaries owns or
possesses legally enforceable rights to use all patents, patent applications,
patent rights, inventions, trademarks, trademark applications, trade secrets,
trade names, service marks, copyrights, copyright applications, licenses,
know-how and other similar rights and proprietary knowledge (collectively,
“Intangibles”) necessary for the conduct of its business. Except as otherwise
disclosed in the SEC Documents or the Memorandum: (A) there are no rights of
third parties to any such Intangibles; (B) the Company is not aware of any
material infringement by third parties of any such Intangibles; (C) there is no
pending or threatened action, suit, proceeding or claim by others challenging
the Company’s rights in or to any such Intangibles, and the Company is unaware
of any facts which would form a reasonable basis for any such claim; (D) there
is no pending or threatened action, suit, proceeding or claim by others
challenging the validity or scope of any such Intangibles, and the Company is
unaware of any facts which would form a reasonable basis for any such claim;
(E) there is no pending or threatened action, suit, proceeding or claim by
others that the Company infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary rights of others, and the Company
is unaware of any other fact which would form a reasonable basis for any such
claim; (F) there is no U.S. patent or published U.S. patent application which
contains claims that dominate or may dominate any Intangibles described in the
SEC Documents and the Memorandum as being owned by or licensed to the Company or
that interferes with the issued or pending claims of any such Intangibles; and
(G) there is no prior art of which the Company is aware that may render any U.S.
patent held by the Company invalid or any U.S. patent application held by the
Company unpatentable which has not been disclosed to the U.S. Patent and
Trademark Office.
 
3.8. Clinical, Pre-clinical Studies and Tests. The clinical, pre-clinical and
other studies and tests conducted by or on behalf of or sponsored by the Company
or in which the Company or its products or product candidates have participated
that are described in the SEC Documents or the Memorandum or the results of
which are referred to in the SEC Documents or the Memorandum were and, if still
pending, are being conducted in material compliance with all applicable laws,
regulations and standard medical and scientific research procedures. The
descriptions in the SEC Documents and the Memorandum of the results of such
studies and tests are accurate and complete in all material respects and fairly
present the data derived from such studies and tests, and the Company has no
knowledge of any other studies or tests the results of which contradict or
otherwise call into question the results described or referred to in the SEC
Documents and the Memorandum. Except to the extent disclosed in the SEC
Documents or the Memorandum, the Company has not received any notices or other
correspondence from the FDA or any other governmental agency requiring the
termination, suspension or modification of any clinical or pre-clinical studies
or tests that are described in the SEC Documents or the Memorandum or the
results of which are referred to in the SEC Documents or the Memorandum.
 
 
6

--------------------------------------------------------------------------------

 
3.9. FDA Permits. The Company holds and is operating in compliance with such
exceptions, permits, licenses, franchises, authorizations and clearances of the
FDA and/or any committee thereof required, for the conduct of its business as
currently conducted (collectively, the “FDA Permits”), and all such FDA Permits
are in full force and effect, subject in each case to such exceptions and
qualifications as are set forth in the SEC Documents or the Memorandum or where
the lack of such FDA Permits, individually or in the aggregate, would not have a
Material Adverse Effect. The Company has fulfilled and performed all of its
obligations with respect to the FDA Permits, and, no event has occurred which
allows, or after notice or lapse of time would allow, revocation or termination
thereof or results in any other impairment of the rights of the holder of any
FDA Permit, subject in each case to such exceptions and qualifications as are
set forth in the SEC Documents or the Memorandum.
 
3.10. FDA Compliance. Except as described in the SEC Documents or the
Memorandum, the Company and its subsidiaries: (A) is and at all times has been
in material compliance with all statutes, rules, regulations, or guidance
applicable to the ownership, testing, development, manufacture, packaging,
processing, use, distribution, marketing, labeling, promotion, sale, offer for
sale, storage, import, export or disposal of any product under development,
manufactured or distributed by the Company (“Applicable Laws”); (B) has not
received any FDA Form 483, notice of adverse finding, warning letter, untitled
letter or other correspondence or notice from the FDA or any other federal,
state, local or foreign governmental or regulatory authority alleging or
asserting noncompliance with any Applicable Laws or any licenses, certificates,
approvals, clearances, authorizations, permits and supplements or amendments
thereto required by any such Applicable Laws (“Authorizations”); (C) has not
received notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from the FDA or any other federal,
state, local or foreign governmental or regulatory authority or third party
alleging that any product operation or activity is in violation of any
Applicable Laws or Authorizations and has no knowledge that the FDA or any other
federal, state, local or foreign governmental or regulatory authority or third
party is considering any such claim, litigation, arbitration, action, suit,
investigation or proceeding; (D) has not received notice that the FDA or any
other federal, state, local or foreign governmental or regulatory authority has
taken, is taking or intends to take action to limit, suspend, modify or revoke
any Authorizations and has no knowledge that the FDA or any other federal,
state, local or foreign governmental or regulatory authority is considering such
action; (E) has filed, obtained, maintained or submitted all reports, documents,
forms, notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or Authorizations and that all
such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were complete and correct on the date
filed (or were corrected or supplemented by a subsequent submission); and
(F) has not, either voluntarily or involuntarily, initiated, conducted, or
issued or caused to be initiated, conducted or issued, any recall, market
withdrawal or replacement, safety alert, post sale warning, “dear doctor”
letter, or other notice or action relating to the alleged lack of safety or
efficacy of any product or any alleged product defect or violation and, to the
Company’s knowledge, no third party has initiated, conducted or intends to
initiate any such notice or action.
 
3.11. Real and Personal Property. The Company and each of its subsidiaries has
good and marketable title in fee simple to all real property, and good and
marketable title to all other property owned by it, in each case free and clear
of all liens, encumbrances, claims, security interests and defects, except such
as do not materially affect the value of such property and do not materially
interfere with the use made or proposed to be made of such property by the
Company and its subsidiaries and except as otherwise disclosed in the
corresponding section of the Company’s disclosure schedules attached hereto as
Exhibit F (the “Disclosure Schedules”). All property held under lease by the
Company and its subsidiaries is held by them under valid, existing and
enforceable leases, free and clear of all liens, encumbrances, claims, security
interests and defects, except such as are not material and do not materially
interfere with the use made or proposed to be made of such property by the
Company and its subsidiaries except as otherwise disclosed in the Disclosure
Schedules attached hereto.
 
 
7

--------------------------------------------------------------------------------

 
3.12. No Material Adverse Change. Since the date of the most recent financial
statements of the Company incorporated by reference in the Memorandum and except
as otherwise disclosed in the Memorandum (i) there has not been any change in
the capital stock or long-term debt of the Company or any of its subsidiaries,
or any dividend or distribution of any kind declared, set aside for payment,
paid or made by the Company on any class of capital stock, or any material
adverse change, or any development involving a prospective material adverse
change, in or affecting the business, properties, management, financial
position, stockholders’ equity, results of operations or prospects of the
Company and its subsidiaries taken as a whole; (ii) neither the Company nor any
of its subsidiaries has sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority, and
(iii) since the date of the latest balance sheet included in the Memorandum,
neither the Company nor its subsidiaries has (A) issued any securities or
incurred any liability or obligation, direct or contingent, for borrowed money,
except such liabilities or obligations incurred in the ordinary course of
business or (B) entered into any transaction not in the ordinary course of
business.
 
3.13. Material Contracts. Each description of any contract, document or other
agreement in the Memorandum accurately reflects in all respects the terms of the
underlying contract, document or other agreement. Each such contract, document
or other agreement is in full force and effect and is valid and enforceable by
and against the Company or its subsidiary, as the case may be, in accordance
with its terms. Except as set forth on the Disclosure Schedule attached hereto,
neither the Company nor any of its subsidiaries, if a subsidiary is a party, nor
to the Company’s knowledge, any other party is in default in the observance or
performance of any term or obligation to be performed by it under any such
agreement, and no event has occurred which with notice or lapse of time or both
would constitute such a default, in any such case which default or event,
individually or in the aggregate, would have a Material Adverse Effect. No
default exists, and no event has occurred which with notice or lapse of time or
both would constitute a default, in the due performance and observance of any
term, covenant or condition, by the Company or its subsidiary, if a subsidiary
is a party thereto, of any other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which Company or its properties or
business or a subsidiary or its properties or business may be bound or affected
which default or event, individually or in the aggregate, would have a Material
Adverse Effect.
 
3.14. Statistical Data. The statistical and market related data included in the
Memorandum are based on or derived from sources that the Company believes to be
reliable and accurate.
 
 
8

--------------------------------------------------------------------------------

 
3.15. No Violation. Neither the Company nor any of its subsidiaries is in
violation of any term or provision of its charter or by-laws or of any
franchise, license, permit, judgment, decree, order, statute, rule or
regulation, where the consequences of such violation, individually or in the
aggregate, would have a Material Adverse Effect.
 
3.16. Due Authorization. Subject to the approval of the Company’s stockholders
contemplated by Section 2.2(a) of this Agreement, this Agreement has been duly
authorized, executed and delivered by the Company as of the date hereof and
assuming proper execution by each of the parties thereto other than the Company,
constitutes the legal, valid and binding obligation of the Company, enforceable
in accordance with its terms. As of the Closing Date, the Warrant Agreement
between the Company and the Warrant Agent (the “Warrant Agreement”) has been
duly authorized, executed and delivered by the Company and assuming proper
execution by the Warrant Agent, constitutes the legal, valid and binding
obligation of the Company, enforceable in accordance with its terms. All
necessary corporate action has been duly and validly taken by the Company to
authorize the execution, delivery and performance of this Agreement, the Warrant
Agreement and the issuance and sale of the Securities by the Company.
 
3.17. No Default or Consents. Neither the execution, delivery and performance of
this Agreement or the Warrant Agreement by the Company nor the consummation of
any of the transactions contemplated hereby (including, without limitation, the
issuance and sale by the Company of the Securities) will give rise to a right to
terminate or accelerate the due date of any payment due under, or conflict with
or result in the breach of any term or provision of, or constitute a default (or
an event which with notice or lapse of time or both would constitute a default)
under, or require any consent or waiver under, or result in the execution or
imposition of any lien, charge or encumbrance upon any properties or assets of
the Company or its subsidiaries pursuant to the terms of, any indenture,
mortgage, deed of trust or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which either the Company or its
subsidiaries or any of their properties or businesses is bound, or any
franchise, license, permit, judgment, decree, order, statute, rule or regulation
applicable to the Company or any of its subsidiaries or violate any provision of
the charter or by-laws of the Company or any of its subsidiaries, except for the
approval of the Company’s stockholders contemplated by Section 2.2(a) of this
Agreement and such consents or waivers which have already been obtained and are
in full force and effect.
 
 
9

--------------------------------------------------------------------------------

 
3.18. Capitalization. The Company has authorized and outstanding capital stock
as set forth under the caption “Description of Common Stock and Warrants” in the
Memorandum. The certificates evidencing the Shares and the Warrants are in due
and proper legal form and have been duly authorized for issuance by the Company.
All of the issued and outstanding shares of Common Stock have been duly and
validly issued and are fully paid and nonassessable. There are no statutory
preemptive or other similar rights to subscribe for or to purchase or acquire
any shares of Common Stock of the Company or any of its subsidiaries or any such
rights pursuant to its Certificate of Incorporation or by-laws or any agreement
or instrument to or by which the Company or any of its subsidiaries is a party
or bound other than this Agreement. All of the Company’s options, warrants and
other rights to purchase or exchange any securities for shares of the Company’s
capital stock have been duly authorized and validly issued, conform to the
description thereof contained in the SEC Documents and the Memorandum and were
issued in compliance with federal and state securities laws. There is no and has
been no policy or practice of the Company to intentionally coordinate the grant
of options to employees with the release or other public announcement of
material information regarding the Company or its results of operations or
prospects to minimize the exercise price of such options. The Shares, when
issued and delivered and paid for as provided herein, will be duly and validly
issued, and will be fully paid and nonassessable and will be issued free and
clear of any security interests, liens, encumbrances, equities or claims. As of
the Closing Date and subject to approval of the Company’s stockholders of an
increase in the number of authorized shares of Common Stock, the Company will
have reserved from its duly authorized capital stock the number of Warrant
Shares, required to be reserved pursuant to the Warrant Agreements. The Warrant
Shares, when issued and delivered against receipt of payment therefor upon
exercise of the Warrants in accordance with their terms, will be duly
authorized, validly issued, fully paid and nonassessable and will be issued free
and clear of any security interests, liens, encumbrances, equities or claims.
Except as disclosed in the Memorandum, the SEC Documents and the Disclosure
Schedules attached hereto, there is no outstanding option, warrant or other
right calling for the issuance of, and there is no commitment, plan or
arrangement to issue, any share of stock of the Company or any of its
subsidiaries or any security convertible into, or exercisable or exchangeable
for, such stock. The Common Stock and the Securities conform in all material
respects to all statements in relation thereto contained in the Memorandum. All
outstanding shares of capital stock of each of the Company’s subsidiaries have
been duly authorized and validly issued, and are fully paid and nonassessable
and are owned directly by the Company or by another wholly-owned subsidiary of
the Company free and clear of any security interests, liens, encumbrances,
equities or claims, except as disclosed in the Disclosure Schedules attached
hereto. The Company has taken all action necessary to exempt (i) the issuance
and sale of the Securities, and (ii) the issuance of the Warrant Shares upon due
exercise of the Warrants, from the provisions of any stockholder rights plan or
other “poison pill” arrangement, any anti-takeover, business combination or
control share law or statute binding on the Company or to which the Company or
any of its assets and properties may be subject and any provision of the
Company’s Certificate of Incorporation or Bylaws that is or could reasonably be
expected to become applicable to any Purchaser as a result of the transactions
contemplated hereby, including without limitation, the issuance of the
Securities and the ownership, disposition or voting of the Securities by each
Purchaser or the exercise of any right granted to each Purchaser pursuant to
this Agreement or the Warrant Agreements. The issuance and sale of the
Securities hereunder will not obligate the Company to issue shares of Common
Stock or other securities to any other Person (other than the Purchasers) and
will not result in the adjustment of the exercise, conversion, exchange or reset
price of any outstanding security, except as disclosed in the Disclosure
Schedules attached hereto.
 
3.19. No Registration Rights. Except as otherwise disclosed in the Memorandum
and the Disclosure Schedules attached hereto, no holder of any security of the
Company has any right, which has not been waived, to have any security owned by
such holder included in the offering of Securities contemplated by the
Memorandum or to demand registration of any security owned by such holder for
the period from the date of this Agreement through the ninetieth day following
the effective date of the Initial Registration Statement as defined in
Section 6.1(a)(i) below. Each director and executive officer of the Company has
delivered to the Placement Agent his, her or its enforceable written Lock-Up
Agreement.
 
 
10

--------------------------------------------------------------------------------

 
3.20. Legal Proceedings. Except as otherwise disclosed in the Memorandum, there
are no legal or governmental proceedings pending to which the Company or any of
its subsidiaries is a party or of which any property of the Company or any of
its subsidiaries is the subject which, if determined adversely to the Company or
any of its subsidiaries could individually or in the aggregate have a Material
Adverse Effect; and to the knowledge of the Company, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others.
Except as otherwise disclosed in the Memorandum, the Company is not aware of any
threatened or pending litigation between the Company or its subsidiaries and any
of its executive officers which, if adversely determined, could have a Material
Adverse Effect and has no reason to believe that such officers will not remain
in the employment of the Company.
 
3.21. Employees. Neither the Company nor any of its subsidiaries is involved in
any labor dispute nor, to the knowledge of the Company, is any such dispute
threatened, which dispute would have a Material Adverse Effect. The Company is
not aware of any existing or imminent labor disturbance by the employees of any
of its principal suppliers or contractors which would have a Material Adverse
Effect.
 
3.22. Market Stabilization. The Company has not taken, nor will it take,
directly or indirectly, any action designed to or which might reasonably be
expected to cause or result in, or which has constituted or which might
reasonably be expected to constitute, the stabilization or manipulation of the
price of the Common Stock or any security of the Company to facilitate the sale
or resale of any of the Shares or the Warrant Shares.
 
3.23. Taxes. The Company and each of its subsidiaries has filed all Federal,
state, local and foreign tax returns which are required to be filed through the
date hereof, which returns are true and correct in all material respects or has
received timely extensions thereof, and has paid all taxes shown on such returns
and all assessments received by it to the extent that the same are material and
have become due. There are no tax audits or investigations pending, which if
adversely determined would have a Material Adverse Effect; nor, to the Company’s
knowledge, are there any material proposed additional tax assessments against
the Company or any of its subsidiaries.
 
3.24. Listing Compliance. Except as otherwise disclosed in the Memorandum, the
Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or the
listing of the Common Stock on the Nasdaq Global Market, nor, except as
disclosed in the Memorandum, has the Company received any notification that the
Commission or the Nasdaq Global Market is contemplating terminating such
registration or listing. The transactions contemplated by this Agreement will
not contravene the rules and regulations of the Nasdaq Global Market. The
Company will use commercially reasonable efforts to continue the listing and
trading of its Common Stock on the Nasdaq Global Market or the Nasdaq Capital
Market and to comply in all material respects with the Company’s reporting,
filing and other obligations under the rules of the Nasdaq Global Market or the
Nasdaq Capital Market, as applicable. As of the Closing Date, the Shares and the
Warrant Shares will have been duly authorized for listing on the Nasdaq Global
Market or the Nasdaq Capital Market, or alternatively, the Common Stock will be
eligible for quotation on the OTC Bulletin Board.
 
 
11

--------------------------------------------------------------------------------

 
3.25. Books and Record Keeping. The books, records and accounts of the Company
and its subsidiaries accurately and fairly reflect, in all material respects, in
reasonable detail, the transactions in, and dispositions of, the assets of, and
the results of operations of, the Company and its subsidiaries. The Company and
each of its subsidiaries maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in accordance with generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
3.26. Internal Controls. The Company has established and maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 under the
Exchange Act), which: (i) are designed to ensure that material information
relating to the Company is made known to the Company’s principal executive
officer and its principal financial officer by others within the Company;
(ii) provide for the periodic evaluation of the effectiveness of such disclosure
controls and procedures at the end of the periods in which the periodic reports
are required to be prepared; and (iii) are effective in all material respects to
perform the functions for which they were established.
 
3.27. No Deficiencies or Frauds. Based on the evaluation of its disclosure
controls and procedures, the Company is not aware of (i) any significant
deficiency in the design or operation of internal controls which could adversely
affect the Company’s ability to record, process, summarize and report financial
data or any material weaknesses in internal controls; or (ii) any fraud, whether
or not material, that involves management or other employees who have a role in
the Company’s internal controls.
 
3.28. Off Balance Sheet Arrangements. There are no material off-balance sheet
arrangements (as defined in Item 303 of Regulation S-K) that have or are
reasonably likely to have a material current or future effect on the Company’s
financial condition, revenues or expenses, changes in financial condition,
results of operations, liquidity, capital expenditures or capital resources.
 
3.29. Audit Committee. The Company’s Board of Directors has validly appointed an
audit committee whose composition satisfies the requirements of Rule 4350(d)(2)
of the Rules of the National Association of Securities Dealers (the “NASD
Rules”) and the Board of Directors and/or the audit committee has adopted a
charter that satisfies the requirements of Rule 4350(d)(1) of the NASD Rules.
The audit committee has reviewed the adequacy of its charter within the past
twelve months.
 
3.30. Sarbanes-Oxley Act. The Company is in compliance in all material respects
with all other applicable provisions of the Sarbanes-Oxley Act of 2002, any
related rules and regulations promulgated by the Commission and corporate
governance requirements under the NASD Rules upon the effectiveness of such
provisions and has no reason to believe that it will not be able to comply in
all material respects with such provisions at the time of effectiveness.
 
 
12

--------------------------------------------------------------------------------

 
3.31. Insurance. The Company and its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are customary for companies of approximately equal size to the
Company and its subsidiaries which are engaged in the businesses in which they
are engaged or propose to engage after giving effect to the transactions
described in the Memorandum; all policies of insurance and fidelity or surety
bonds insuring the Company or any of its subsidiaries or the Company’s or its
subsidiaries’ respective businesses, assets, employees, officers and directors
are in full force and effect; the Company and each of its subsidiaries are in
compliance with the terms of such policies and instruments in all material
respects; and neither the Company nor any subsidiary of the Company has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that is
not materially greater than the current cost. Neither the Company nor any of its
subsidiaries has been denied any insurance coverage which it has sought or for
which it has applied.
 
3.32. Consents and Approvals. Each approval, consent, order, authorization,
designation, declaration or filing of, by or with any regulatory, administrative
or other governmental body necessary in connection with the execution and
delivery by the Company of this Agreement and the consummation of the
transactions herein contemplated required to be obtained or performed by the
Company has been obtained or performed, except for the approval of the Company’s
stockholders contemplated by Section 2.2(a) of this Agreement.
 
3.33. Environmental Laws.
 
(a) (i) Each of the Company and each of its subsidiaries is in compliance in all
material respects with all rules, laws and regulation relating to the use,
treatment, storage and disposal of toxic substances and protection of health or
the environment (“Environmental Laws”) which are applicable to its business;
(ii) neither the Company nor its subsidiaries has received any notice from any
governmental authority or third party of an asserted claim under Environmental
Laws; (iii) each of the Company and each of its subsidiaries has received all
permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct its business and is in compliance with all terms
and conditions of any such permit, license or approval (except where failure to
receive such permits, licenses or approvals would not have a Material Adverse
Effect); (iv) to the Company’s knowledge, no facts currently exist that will
require the Company or any of its subsidiaries to make future material capital
expenditures to comply with Environmental Laws; and (v) no property which is or
has been owned, leased or occupied by the Company or its subsidiaries has been
designated as a Superfund site pursuant to the Comprehensive Environmental
Response, Compensation of Liability Act of 1980, as amended (42 U.S.C.
Section 9601, et. seq.) or otherwise designated as a contaminated site under
applicable state or local law. Neither the Company nor any of its subsidiaries
has been named as a “potentially responsible party” under the CERCLA 1980.
 
(b) In the ordinary course of its business, the Company periodically reviews the
effect of Environmental Laws on the business, operations and properties of the
Company and its subsidiaries, in the course of which the Company identifies and
evaluates associated costs and liabilities (including, without limitation, any
capital or operating expenditures required for clean-up, closure of properties
or compliance with Environmental Laws, or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties). On the basis of such review, the Company has reasonably
concluded that such associated costs and liabilities would not, singly or in the
aggregate, have a Material Adverse Effect.
 
 
13

--------------------------------------------------------------------------------

 
3.34. Hazardous Materials. There has been no storage, generation,
transportation, handling, treatment, disposal, discharge, emission, or other
release of any kind of toxic or other wastes or other hazardous substances by,
due to, or caused by the Company or any other entity for whose acts or omissions
the Company is or may be liable upon any of the property now or previously owned
or leased by the Company, or upon any other property, in violation of any
statute or any ordinance, rule, regulation, order, judgment, decree or permit or
which would, under any statute or any ordinance, rule (including rule of common
law), regulation, order, judgment, decree or permit (including, without
limitation those by the California Department of Health and, if applicable, the
Nuclear Regulatory Commission, pertaining to radioactive materials) give rise to
any liability; there has been no disposal, discharge, emission or other release
of any kind onto such property or into the environment surrounding such property
of any toxic or other wastes or other hazardous substances.
 
3.35. Investment Company. The Company is not and, after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Memorandum, will not be an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
thereunder.
 
3.36. Foreign Corrupt Practices Act. The Company or any other person associated
with or acting on behalf of the Company including, without limitation, any
director, officer, agent or employee of the Company or its subsidiaries, has
not, directly or indirectly, while acting on behalf of the Company or its
subsidiaries (i) used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity;
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns from
corporate funds; (iii) violated any provision of the Foreign Corrupt Practices
Act of 1977, as amended; or (iv) made any other unlawful payment.
 
3.37. Foreign Transactions Reporting Act. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations hereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of it
subsidiaries with respect to the Money Laundering Laws is pending, or to the
best knowledge of the Company, threatened.
 
3.38. OFAC. Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any of its subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
 
 
14

--------------------------------------------------------------------------------

 
3.39. ERISA. The Company has fulfilled its obligations, if any, under the
minimum funding standards of Section 302 of the U.S. Employee Retirement Income
Security Act of 1974 (“ERISA”) and the regulations and published interpretations
hereunder with respect to each “plan” as defined in Section 3(3) of ERISA and
such regulations and published interpretations in which its employees are
eligible to participate and each such plan is in compliance in all material
respects with the presently applicable provisions of ERISA and such regulations
and published interpretations. No “Reportable Event” (as defined in 12 ERISA)
has occurred with respect to any “Pension Plan” (as defined in ERISA) for which
the Company could have any liability.
 
3.40. Brokers or Finders. No broker, investment banker, financial advisor or
other individual, corporation, general or limited partnership, limited liability
company, firm, joint venture, association, enterprise, joint securities company,
trust, unincorporated organization or other entity (each a “Person”), other than
the Placement Agent, the fees and expenses of which will be paid by the Company,
is entitled to any broker’s, finder’s, financial advisor’s financial advisor’s
or other similar fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
the Company.
 
3.41. Use of Proceeds. The Company intends to use the net proceeds from the sale
of the Securities as described in the Memorandum.
 
3.42. Solicitation; Other Issuances of Securities. Neither the Company, its
subsidiaries nor any affiliates, nor any Person acting on its or their behalf,
(i) has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of the Securities, (ii) has, directly or indirectly, made any
offer or sale of any security or solicited any offer to buy or exchange any
security, under any circumstances that would require registration of the
Securities under the Securities Act or (iii) has issued any shares of Common
Stock or shares of any series of preferred stock or other securities or
instruments convertible into, exchangeable for or otherwise entitling the holder
thereof to acquire shares of Common Stock which would be integrated with the
sale of the Securities to such Purchaser for purposes of the Securities Act or
of any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of the Nasdaq Global Market, nor
will the Company nor any of its subsidiaries or affiliates take any action or
steps that would require registration of any of the Securities under the
Securities Act or cause the offering of the Securities to be integrated with
other offerings. Assuming the accuracy of the representations and warranties of
Purchasers, the offer and sale of the Securities by the Company to the
Purchasers pursuant to this Agreement will be exempt from the registration
requirements of the Securities Act.
 
3.43. No Restrictions on Subsidiaries. Except as otherwise disclosed in the
Disclosure Schedules attached hereto, the subsidiaries of the Company are not
currently prohibited, directly or indirectly, under any agreement or other
instrument to which any subsidiary is a party or is subject, from paying any
dividends to the Company, from making any other distribution on the subsidiary’s
capital stock, from repaying to the Company any loans or advances to the
subsidiary from the Company or from transferring any of such subsidiary’s
properties or assets to the Company.
 
 
15

--------------------------------------------------------------------------------

 
3.44. SEC Filing and Press Release. The Company shall file with the Commission
not later than one (1) business day after the Execution Date, a Current Report
on Form 8-K under the Exchange Act describing the transactions contemplated
hereby and attaching as exhibits thereto all material documents relating to the
transactions contemplated hereby. In the event such Form 8-K is not filed by the
Company, the Purchasers shall each have the right to make a public disclosure,
in the form of a press release, of the transactions contemplated hereby only
upon the review and approval of such public disclosure by the Company, which
such approval shall not be unreasonably withheld. Not later than one (1)
business day after the Closing, the Company shall issue a press release that
publicly discloses, to the extent the same have not been publicly disclosed
previously, the material terms of the transactions contemplated hereby.
 
3.45. Registration Statement. The Company will use reasonable best efforts to
meet, as of the Closing Date and upon filing and effectiveness, the requirements
for use of Form S-3 or such other applicable form available to the Company under
the Securities Act for secondary offerings.
 
3.46. Related Party Transactions. Except for those transactions that are not
required to be disclosed by the Company pursuant to the rules and regulations of
the Exchange Act, no transaction has occurred between or among the Company or
its subsidiaries and any of its officers or directors, shareholders or any
affiliate of any such officer or director or shareholder that is not described
in the Memorandum.
 
3.47. Company Acknowledgement of Purchaser Representation. The Company
acknowledges and agrees that Purchaser does not make or has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 4 of this Agreement,
or in the Registration Statement Questionnaire.
 
Section 4. Representations, Warranties and Covenants of Each Purchaser.
 
Each Purchaser for itself and no other Purchaser hereby represents and warrants
to, and covenants with, the Company as of the Closing Date (or such other date
specified below) as follows:
 
4.1. Organization. Such Purchaser is an entity duly organized and validly
existing in good standing (to the extent such concepts are applicable) under the
laws of its jurisdiction of organization. Such Purchaser has all requisite
corporate power and authority and all necessary governmental approvals to carry
on its business as now being conducted, except as would not result in a Material
Adverse Effect on such Purchaser’s ability to consummate the transactions
contemplated by this Agreement. Such Purchaser’s principal executive offices are
in the jurisdiction set forth immediate below the Purchaser’s name on the
signature pages hereto.
 
4.2. Authorization, Enforcement, and Validity. Such Purchaser has the requisite
power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. Such Purchaser has taken all necessary action
to authorize the execution, delivery and performance of this Agreement. Upon the
execution and delivery of this Agreement, this Agreement shall constitute a
valid and binding obligation of the Purchaser enforceable in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity.
 
 
16

--------------------------------------------------------------------------------

 
4.3. Consents and Approvals; No Violation. The execution, delivery and
performance of this Agreement by such Purchaser and the consummation by such
Purchaser of the transactions contemplated hereby will not (i) result in a
violation of such Purchaser’s organizational documents; (ii) conflict with, or
constitute a default or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture or instrument
to which such Purchaser is a party (except for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as would
not, individually or in the aggregate, result in a Material Adverse Effect on
such Purchaser’s ability to consummate the transactions contemplated by this
Agreement); or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree applicable to such Purchaser or any of its Subsidiaries,
except for such violations as would not, individually or in the aggregate,
result in a Material Adverse Effect on such Purchaser’s ability to consummate
the transactions contemplated by this Agreement. Such Purchaser is not required
to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or any regulatory or
self-regulatory agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by this Agreement, except where the failure to
obtain such consents, authorization or orders or to make such filings or
registrations would not, individually or in the aggregate, result in a Material
Adverse Effect on such Purchaser’s ability to consummate the transactions
contemplated by this Agreement.
 
4.4. Investment Experience. Such Purchaser is an accredited investor within the
meaning of Rule 501 of Regulation D promulgated under the Securities Act, is
knowledgeable, sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments in shares representing an investment
decision like that involved in the purchase of the Securities.
 
4.5. Limitation on Dispositions. (a) Such Purchaser is acquiring Securities for
its own account and has no intention of selling or distributing any of such
Securities or any arrangement or understanding with any other Persons regarding
the sale or distribution of such Securities except in accordance with the
provisions of Section 6 and except as would not result in a violation of the
Securities Act, (b) such Purchaser will not, directly or indirectly, offer,
sell, pledge, transfer, exchange or otherwise dispose of (or solicit any offers
to buy, purchase or otherwise acquire or take a pledge of) any of the Securities
except in accordance with the provisions of Section 6 or pursuant to and in
accordance with the Securities Act and (c) such Purchaser has completed or
caused to be completed the Registration Statement Questionnaire attached hereto
as part of Appendix I for use in preparation of any registration statement that
includes the Registrable Securities (as defined below) (the “Registration
Statement”), and the answers thereto are true and correct as of the date hereof
and will be true and correct as of the effective date of such Registration
Statement and such Purchaser will notify the Company immediately of any material
change in any such information provided in such Registration Statement
Questionnaire until such time as such Purchaser has sold all of the Registrable
Securities included in such Registration Statement or until the Company is no
longer required to keep such Registration Statement effective, except that such
Purchaser shall not be required to advise the Company of any sales of the
Registrable Securities pursuant to the Registration Statements.
 
 
17

--------------------------------------------------------------------------------

 
4.6. Information and Risk.
 
(a) Such Purchaser has received and reviewed the Memorandum and has requested,
received, reviewed and considered all other information relevant in making an
informed decision to purchase the Securities. Such Purchaser has had an
opportunity to discuss the Company’s business, management and financial affairs
with its management and also had an opportunity to ask questions of officers of
the Company that were answered to such Purchaser’s satisfaction.
 
(b) Such Purchaser recognizes that an investment in the Securities involves a
high degree of risk, including a risk of total loss of such Purchaser’s
investment. Such Purchaser is able to bear the economic risk of holding the
Securities for an indefinite period, and has knowledge and experience in the
financial and business matters such that it is capable of evaluating the risks
of the investment in the Securities.
 
(c) Such Purchaser has, in connection with such Purchaser’s decision to purchase
Securities, not relied upon any representations or other information (whether
oral or written) other than as set forth in the representations and warranties
of the Company contained herein, the Memorandum, the SEC Documents and the other
information described in Section 4.6(a), and such Purchaser has, with respect to
all matters relating to this Agreement and the offer and sale of the Securities,
relied solely upon the advice of such Purchaser’s own counsel and has not relied
upon or consulted any counsel to the Placement Agent or counsel to the Company.
 
4.7. Disclosures to the Company. Such Purchaser understands that the Company is
relying on the statements contained herein to establish an exemption from
registration under federal and state securities laws. Such Purchaser will
promptly notify the Company of any changes in the information set forth in any
Registration Statement regarding such Purchaser.
 
4.8. Nature of Purchasers. To the knowledge of such Purchaser, such Purchaser:
(i) is not an affiliate (as such term is defined pursuant to Rule 12b-2
promulgated under the Exchange Act) of any other Purchaser, (ii) is not
constituted as a partnership, association, joint venture or any other type of
joint entity with any other Purchaser, and (iii) is not acting as part of a
group (as such term is defined under Section 13(d) of the Exchange Act) with any
other Purchaser. If at any time after the Closing Date such Purchaser becomes an
affiliate (as defined herein) of any other Purchaser, such Purchaser will
provide prompt written notice to the Company.
 
4.9. Ownership. Such Purchaser (including any Person controlling, controlled by,
or under common control with such Purchaser, as the term “control” is defined
pursuant to the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and its implementing regulations (the “HSR Act”)) does not, and upon
the consummation of the transactions contemplated by this Agreement will not,
hold voting securities of the Company exceeding an aggregate fair market value
as of the Closing Date of fifty million dollars ($50,000,000), calculated
pursuant to the HSR Act.
 
 
18

--------------------------------------------------------------------------------

 
4.10. Brokers or Finders. No broker, investment banker, financial advisor or
other Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the transactions contemplated
hereby based upon arrangements made by or on behalf of such Purchaser.
 
4.11. Acknowledgement. Such Purchaser acknowledges and agrees that the Company
does not make and has not made any representations or warranties with respect to
the transactions contemplated by this Agreement other than those specifically
set forth in Section 3.
 
4.12. Confidential Treatment. The Purchasers shall hold in strict confidence all
information concerning this Agreement and the offering of the Securities until
such time as the Company has made a public announcement concerning this
Agreement pursuant to Section 3.44.
 
4.13. Short Sales. Between the time such Purchaser obtained knowledge of the
proposed sale of the Securities contemplated hereby and 30 days following the
public announcement of the transaction, such Purchaser has not taken and will
not take any action that has caused or will cause such Purchaser to have,
directly or indirectly, sold or agreed to sell any shares of Common Stock,
effected any short sale, whether or not against the box, established any “put
equivalent position” (as defined in Rule 16a-1(h) under the Securities Exchange
Act of 1934, as amended) with respect to the Common Stock, granted any other
right (including, without limitation, any put or call option) with respect to
the Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock.
 
4.14. Restricted Securities. Without limiting the registration rights granted to
the Purchasers under Section 6 hereto, such Purchaser understands that the
Securities upon issuance will be “restricted securities” as such term is defined
in Rule 144 promulgated under the Securities Act and must be held indefinitely
unless the Securities are subsequently registered or qualified under applicable
state and federal securities laws or an exemption from such registration or
qualification is available. Such Purchaser understands that it may resell the
Securities pursuant to Rule 144 only after the satisfaction of certain
requirements, including the requirement that the Securities be held for at least
one year prior to resale or any other time as may be required under Rule 144.
 
Section 5. Survival of Representations and Warranties.
 
Notwithstanding any investigation made by any party to this Agreement or by the
Placement Agent, all representations and warranties as to each respective
Closing made by the Company and the Purchasers herein shall survive for a period
of eighteen (18) months following the Closing Date.
 
 
19

--------------------------------------------------------------------------------

 
Section 6. Registration of the Shares and Warrant Shares; Compliance with the
Securities Act; Other Agreements.
 
6.1. Registration Procedures and Expenses.
 
(a) Except during a Suspension (as defined below), the Company will, subject to
receipt of necessary information from the Purchasers:
 
(i) as soon as practicable use reasonable best efforts to prepare and file with
the Commission a registration statement on Form S-3 or other applicable form
available to the Company (the “Initial Registration Statement”) covering the
resale of all of the Shares and the Warrant Shares of each Purchaser that has
complied with Section 6.4, together with any shares of capital stock issued or
issuable, from time to time, upon any reclassification, share combination, share
subdivision, stock split, share dividend or similar transaction or event or
otherwise as a distribution on, in exchange for or with respect to any of the
foregoing, in each case held at the relevant time by a Purchaser (the
“Registrable Securities”); provided, however, that in the event that
publicly-available written guidance, rules of general applicability of the
Commission staff, or written comments, requirements or request of the Commission
staff to the Company in connection with the review of any registration
statement, in any case, relating to the availability of Form S-3 under General
Instruction I.B.3 to Form S-3 (the “SEC Guidance”) does not permit the Initial
Registration Statement to include all Registrable Securities of each Purchaser
(provided that, the Company shall use reasonable best efforts to advocate with
the Commission for the registration of all or the maximum number of the
Registrable Securities permitted by SEC Guidance), then the Company will use
reasonable best efforts to file such additional Registration Statements (the
“Subsequent Registration Statements”) at the earliest practicable date on which
the Company is permitted by SEC Guidance to file such additional Registration
Statements related to the Registrable Securities (the “Subsequent Filing
Dates”). If any SEC Guidance sets forth a limitation on the number of
Registrable Securities to be registered on a particular Registration Statement,
the number of Registrable Securities to be registered on such Registration
Statement will first be reduced by the Registrable Securities represented by
Warrant Shares on a pro rata basis based on the total number of unregistered
Warrant Shares held by such Purchasers, and second by the Registrable Securities
represented by Shares on a pro rata basis based on the total number of
unregistered Shares held by such Purchasers;
 
(ii) use reasonable best efforts to cause (1) the Initial Registration
Statement, as amended, to become effective under the Securities Act no earlier
than after the filing of the next annual report on Form 10-K and no later than
4:00 p.m. Eastern Time on the one hundred eightieth (180th) day after the
Closing Date and (2) any Subsequent Registration Statements, as amended, which
may be required to be filed hereunder pursuant to Section 6.1(a)(i) to become
effective under the Securities Act as soon as practicable but in any event no
later than 4:00 p.m. Eastern Time on the forty-fifth (45th) day after such
Subsequent Filing Date, or if such Subsequent Registration Statement is reviewed
by the Commission, on the ninetieth (90th) day after such Subsequent Filing Date
(each, its “Required Effective Date”);
 
 
20

--------------------------------------------------------------------------------

 
(iii) use reasonable best efforts to cause any prospectus used in connection
with any Registration Statement (a “Prospectus”) to be filed with the Commission
pursuant to Rule 424(b) under the Securities Act as soon as practicable but in
any event no later than 9:00 a.m. Eastern Time the next business day following
the date such Registration Statement is declared effective by the Commission;
 
(iv) use its reasonable best efforts to promptly prepare and file with the
Commission such amendments and supplements to the Registration Statements and
any Prospectus used in connection therewith (A) as may be necessary to keep such
Registration Statements continuously effective until the earlier of (i) the
second anniversary of the Closing Date, (ii) such time as all Registrable
Securities have been sold pursuant to such Registration Statements or (iii) the
date on which all of the Securities (including the Warrant Shares) may be resold
by each of the Purchasers without registration pursuant to Rule 144(k) and
(B) as may be reasonably requested by a Purchaser in order to incorporate
information concerning such Purchaser or such Purchaser’s intended method of
distribution;
 
(v) so long as any Registration Statement is effective covering the resale of
Registrable Securities owned by the Purchasers, furnish to each Purchaser with
respect to the Registrable Securities registered under such Registration
Statement (and to each underwriter, if any, of such Registrable Securities) such
reasonable number of copies of Prospectuses and such other documents as such
Purchaser may reasonably request in order to facilitate the public sale or other
disposition of all or any of the Registrable Securities by such Purchaser;
 
(vi) use commercially reasonable efforts to file documents required of the
Company for normal Blue Sky clearance in any states specified in writing by the
Purchasers; provided, however, that the Company shall not be required to qualify
to do business generally in any jurisdiction in which the Company is not now so
qualified;
 
(vii) bear all expenses in connection with the procedures in paragraphs
(i) through (vi) of this Section 6.1(a) and the registration of the Registrable
Securities pursuant to the Registration Statements, other than fees and
expenses, if any, of counsel or other advisors to the Purchasers or underwriting
discounts, brokerage fees and commissions incurred by the Purchasers, if any, in
connection with an underwritten offering of the Registrable Securities;
 
(viii) use all commercially reasonable efforts to prevent the issuance of any
stop order or other order suspending the effectiveness of the Registration
Statements and, if such an order is issued, to obtain the withdrawal thereof at
the earliest possible time and to notify each Purchaser of the issuance of such
order and the resolution thereof;
 
(ix) furnish to each Purchaser, two (2) business days after the date that any
Registration Statement becomes effective, (x) a letter, dated such date, of
outside counsel representing the Company (and reasonably acceptable to such
Purchaser) addressed to such Purchaser, confirming the effectiveness of such
Registration Statement and, to the knowledge of such counsel, the absence of any
stop order, and (y) in the case of an underwriting, an opinion addressed to such
Purchaser, dated such date, of such outside counsel, in such form and substance
as is required to be given to the underwriters;
 
 
21

--------------------------------------------------------------------------------

 
(x) provide to each Purchaser and its representatives, if requested, the
opportunity to conduct a reasonable inquiry of the Company’s financial and other
records during normal business hours and make available its officers, directors
and employees for questions regarding information which such Purchaser may
reasonably request in order to fulfill any due diligence obligation on its part,
provided, that in the case of this clause (x), the Company shall not be required
to provide, and shall not provide, any Purchaser with material, non-public
information unless such Purchaser agrees to receive such information and enters
into a written confidentiality agreement with the Company; and
 
(xi) not less than three trading days prior to the filing of a Registration
Statement and not less than two trading days prior to the filing of any related
Prospectus or any amendment or supplement thereto (including any document that
would be incorporated or deemed to be incorporated therein by reference) or, in
the case of comments made by the staff of the Commission and the Company’s
responses thereto, within a reasonable period of time following the receipt
thereof by the Company, furnish to each Purchaser copies of all such documents
proposed to be filed or copies of such correspondence from and to the Commission
relating to such Registration Statement, as the case may be, which documents
(other than those incorporated or deemed to be incorporated by reference) will
be subject to the review of such Purchasers. The Company shall reflect in each
such document when so filed with the Commission such comments relating to such
Purchaser as such Purchaser may reasonably propose; provided, however, that such
comments from such Purchaser must be received by the Company no later than one
trading day prior to the filing of such document with the Commission.
Notwithstanding any other provision of this Agreement, the Company will have no
obligation to deliver or make available to any Purchaser any Registration
Statement or Prospectus containing any material, nonpublic information unless
such Purchaser specifically consents in advance to receive such material,
nonpublic information in writing and such Purchaser has executed an agreement to
keep such material, nonpublic information confidential and refrain from trading
in any Company security for so long as such information remains material,
nonpublic information.
 
(b) The Company shall be permitted after the Initial Registration Statement has
become effective under the Securities Act to suspend for one or more periods
(each such period, a “Suspension”) the actions required under Sections 6.1(a)(i)
through (iv) to the extent that the Board of Directors of the Company concludes
in good faith and based on the advice of counsel that the disclosure of
additional information in the Prospectus is necessary. Notwithstanding the
foregoing, the Company agrees that no Suspension shall be for a period of longer
than 45 days, and the aggregate of all Suspensions in any 365-day period shall
not exceed 60 days.
 
(c) With a view to making available to the Purchasers the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the Commission that
may at any time permit the Purchaser to sell Registrable Securities to the
public without registration, the Company covenants and agrees to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Purchasers’ Registrable Securities may be resold pursuant to Rule 144(k) or any
other rule of similar effect or (B) such date as all of the Purchasers’
Registrable Securities shall have been resold; (ii) file with the Commission in
a timely manner all reports and other documents required of the Company under
the Exchange Act; and (iii) furnish to the Purchaser upon request, as long as
the Purchaser owns any Registrable Securities, (A) a written statement by the
Company that it has complied with the reporting requirements of the Exchange
Act, (B) a copy of the Company’s most recent Annual Report on Form 10-K or
Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail the Purchaser of any rule or regulation
of the Commission that permits the selling of any such Registrable Securities
without registration.
 
 
22

--------------------------------------------------------------------------------

 
6.2. Delay in Effectiveness of Registration Statement. If a Registration
Statement is not declared effective by the Commission on or prior to its
Required Effective Date, (any such failure or breach being referred to as an
“Event,” and the date on which such Event occurs, being referred to as “Event
Date”), then, in addition to any other rights available to the Purchasers, on
each such Event Date and on each monthly anniversary of each such Event Date (if
the applicable Event shall not have been cured by such date) until the
applicable Event is cured, the Company shall pay to each Purchaser, as
liquidated damages and not as a penalty, a cash payment equal to one percent
(1%) of the aggregate purchase price paid by such Purchaser to the Company with
respect to the Shares then held by such Purchaser. The parties agree that the
Company will not be liable for liquidated damages or penalties or other remedies
under this Section 6.2 in respect of the Warrants or the Warrant Shares. The
liquidated damages pursuant to the terms hereof shall apply on a pro rata basis
for any portion of a month prior to the cure of an Event; provided that the
maximum aggregate liquidated damages payable to a Purchaser under this
Section 6.2 shall not exceed twelve percent (12%) of the aggregate purchase
price of the Securities purchased by such Purchaser pursuant to this Agreement.
The parties agree that such liquidated damages shall not be the exclusive
damages under this Agreement with respect to the occurrence of such Event.
 
6.3. Restrictions on Transferability.
 
(a) Each Purchaser agrees that it will not effect any disposition of the
Securities (including the Warrant Shares) or its right to purchase the
Securities (including any Warrant Shares) that would constitute a sale within
the meaning of the Securities Act or pursuant to any applicable state securities
or Blue Sky laws of any state, except in accordance with the Lock-Up Agreement
between the Company and such Purchaser and (i) as contemplated in the
Registration Statement referred to in Section 6.1 above, (ii) pursuant to the
requirements of Rule 144 (in which case such Purchaser will provide the Company
with reasonable evidence of such Purchaser’s compliance therewith) or
(iii) pursuant to a written opinion of legal counsel reasonably satisfactory to
the Company and addressed to the Company to the effect that registration under
Section 5 of the Securities Act is not required in connection with the proposed
transfer; whereupon the holder of such securities shall be entitled to transfer
such securities. Each certificate evidencing the securities transferred as above
provided shall bear the appropriate restrictive legends as may be required by
Section 7.
 
 
23

--------------------------------------------------------------------------------

 
(b) Each Purchaser acknowledges that there may occasionally be times when the
Company must suspend the use of a Prospectus forming a part of a Registration
Statement until such time as an amendment or supplement to such Registration
Statement has been filed by the Company and declared effective, or until such
time as the Company has filed an appropriate report with the Commission pursuant
to the Exchange Act. Each Purchaser hereby covenants that such Purchaser will
not sell any Securities (including the Warrant Shares) pursuant to said
Prospectus during the period commencing at the time at which the Company gives
the Purchasers written notice of the suspension of the use of said Prospectus
and ending at the time the Company gives the Purchasers written notice that the
Purchasers may thereafter effect sales pursuant to said Prospectus. The Company
agrees to file such amendment, supplement or report as soon as practicable
following such notice of Suspension.
 
(c) None of the Securities (including the Warrant Shares) shall be transferable
except upon the conditions specified in this Section 6, which are intended to
ensure compliance with the provisions of the Securities Act. Each Purchaser will
cause any proposed transferee of the Securities (including the Warrant Shares)
held by such Purchaser to agree to take and hold such Securities (including the
Warrant Shares) subject to the provisions and upon the conditions specified in
this Section 6 if and to the extent that such Securities continue to be
restricted securities in the hands of the transferee.
 
(d) Such Purchaser covenants that such Purchaser will sell or transfer the
Securities (including the Warrant Shares) in accordance with such Registration
Statement, the Securities Act, applicable state securities laws and, to the
extent the exemption from prospectus delivery requirements in Rule 172 under the
Securities Act is not available, satisfy the requirement of delivering a current
prospectus in connection with any proposed transfer or sale of the Securities
(including the Warrant Shares).
 
6.4. Furnish Information. It shall be a condition to the Company’s obligations
to take any action under this Agreement with respect to the registration of a
Purchaser’s Registrable Securities that such Purchaser shall promptly furnish to
the Company, upon request, such reasonable and customary information regarding
itself, such Purchaser’s Registrable Securities, and the intended method of
disposition of such Registrable Securities if such intended method of
distribution is different from the Plan of Distribution in form of Appendix II
attached hereto. In connection therewith, each Purchaser shall be required to
represent to the Company that all such information which is given is both
complete and accurate in all material respects when made.
 
6.5. Termination of Conditions and Obligations.
 
(a) The conditions precedent imposed by Section 6.3 above regarding the
transferability of the Securities (including the Warrant Shares) shall cease and
terminate as to any particular number of Securities (including the Warrant
Shares) upon the passage of two years from the date hereof or at such time as an
opinion of counsel satisfactory in form and substance to the Company shall have
been rendered to the effect that such conditions are not necessary in order to
comply with the Securities Act.
 
(b) The expiration or termination of this Agreement for any reason will have no
effect on the rights of any of the parties under the provisions of this
Section 6.
 
 
24

--------------------------------------------------------------------------------

 
6.6. Board of Directors. At or by the time of the next annual stockholders
meeting of the Company, the Company shall decrease the number of members of its
Board of Directors from nine (9) members to seven (7) members and the Board of
Directors shall include at least one (1) representative from Three Arch Partners
(the “Three Arch Partners Board Member”) and two (2) new independent members
(the “New Independent Board Members”) with relevant industry experience. The
Three Arch Partners Board Member shall be reimbursed for all out-of-pocket
expenses related to attending meetings of the Board of Directors. In addition if
the Company’s Board members receive any additional fees or compensation, Three
Arch Partners shall be entitled to equivalent payment. The Company further
covenants and agrees to use commercially reasonable efforts to place the Three
Arch Partners Board Member on the slate of directors presented to its
stockholders at each annual meeting at which directors are elected and to place
the New Independent Board Members on the slate of directors presented to its
stockholders at the next annual meeting at which directors are elected, in all
cases subject to compliance with relevant Nasdaq rules and regulations and
subject to the approval of such nominees by the nominating and corporate
governance committee of the Board of Directors. If the nominating and corporate
governance committee of the Board of Directors does not approve any proposed
Three Arch Partners Board Member, Three Arch Partners shall be entitled to
propose another candidate who shall be reasonably acceptable to the Company. The
Company shall use all commercially reasonable efforts, including preparation of
proxy materials and solicitation of the Company’s stockholders, to give effect
to this Section 6.6. The Company’s obligations under this Section 6.6 with
respect to the Three Arch Partners Board Member shall terminate in their
entirety if at any time Three Arch Partners beneficially owns less than
5,000,000 shares of Common Stock (including shares of Common Stock issuable upon
exercise of warrants, and as appropriately adjusted for stock splits, stock
dividends and recapitalizations), in such case, the Three Arch Partners Board
Member shall resign from the Board effective immediately.
 
6.7. Pre-Emptive Rights. From the Closing Date until the earlier of (a) the
third anniversary of the Closing Date or (b) the date on which none of the
Purchasers beneficially own at least 10.0% pursuant to Section 13(d) of the
Exchange Act of the shares of voting stock of the Company then outstanding, the
Company shall not directly or indirectly, offer, sell or grant any option to
purchase (or announce any offer, sale, grant or any option to purchase or other
disposition of) any Common Stock or securities convertible into Common Stock
(any such offer, sale, grant, disposition or announcement being referred to as a
“Subsequent Placement”) unless the Company shall have first complied with this
Section 6.7.
 
(a) The Company shall deliver, at least ten (10) business days prior to the
closing of a Subsequent Placement, to each Purchaser then beneficially owning at
least 10.0% pursuant to Section 13(d) of the Exchange Act of the shares of
voting stock of the Company then outstanding (an “Eligible Purchaser”), a
written notice (the “Offer Notice”) of any proposed or intended issuance or sale
or exchange (the “Subsequent Offer”) of the securities being offered (the
“Offered Securities”) in a Subsequent Placement, which Offer Notice shall (A)
identify and describe the Offered Securities, (B) describe the price or pricing
mechanism and other terms upon which they are to be issued, sold or exchanged,
and the number or amount of the Offered Securities to be issued, sold or
exchanged, and (C) offer to issue and sell to or exchange with each Eligible
Purchaser that portion of the Offered Securities that represents such Eligible
Purchaser’s percentage of beneficial ownership pursuant to Section 13(d) of the
Exchange Act of the aggregate number of shares of voting stock then outstanding
(the “Pro Rata Amount”), provided that in no event shall the Company be required
to offer to issue or sell, or to issue or sell, to the Eligible Purchasers more
than 50% of the aggregate amount of the Offered Securities in any Subsequent
Placement.
 
 
25

--------------------------------------------------------------------------------

 
(b) To accept a Subsequent Offer, in whole or in part, such Eligible Purchaser
must deliver a written notice to the Company prior to the end of the 10th
business day after such Eligible Purchaser’s receipt of the Offer Notice (the
“Offer Period”), setting forth the portion of such Eligible Purchaser’s Pro Rata
Amount that such Eligible Purchaser elects to purchase (in either case, the
“Notice of Acceptance”).
 
(c) In connection with any Subsequent Placement, the Company shall distribute to
the Eligible Purchasers, other than any Eligible Purchaser that has indicated to
the Company it is not interested in participating in the Subsequent Offer or
that has not prior to the end of the Offer Period delivered a Notice of
Acceptance pursuant to subsection (b) above, all agreements and other documents
to be executed by the purchasers in the Subsequent Placement, at substantially
the same time such items are distributed to the purchasers in the Subsequent
Placement other than the Eligible Purchasers. If any Eligible Purchaser shall
have failed to execute and deliver any such agreement or other document in the
form so distributed by the such time as may be reasonably requested by the
Company in connection with the Subsequent Placement, then such Eligible
Purchaser shall not have a right to participate in such Subsequent Placement and
all securities which such Eligible Purchaser would have been eligible to
purchase in the Subsequent Placement shall be treated as Refused Securities with
respect thereto.
 
(d) The Company shall have ninety (90) days from the expiration of the Offer
Period above to offer, issue, sell or exchange all or any part of such Offered
Securities as to which a Notice of Acceptance has not been given by the Eligible
Purchasers (the “Refused Securities”), but only upon terms and conditions
(including, without limitation, the total amount of the financing, unit prices
and interest rates) that are not materially more favorable to the acquiring
person or persons or materially less favorable to the Company than those set
forth in the Offer Notice, except for such changes which may, in the reasonable
judgment of the Company, be necessary or appropriate on account of changes in
market conditions , provided that if the Company makes such changes, it will use
reasonable commercial efforts to consult with the Eligible Purchasers and to
provide them the opportunity to participate in the financing as modified by such
changes.
 
(e) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Eligible Purchasers shall acquire from the
Company, and the Company shall issue to the Eligible Purchasers, the number or
amount of Offered Securities specified in the Notices of Acceptance, upon the
terms and conditions specified in the Subsequent Offer, subject to the terms and
conditions contained in this Section 6.7.
 
(f) The restrictions and other provisions contained in this Section 6.7 shall
not apply to the issuance of any Common Stock issued or issuable: (i) to any
employee, officer, director or consultant in connection with any plan or other
compensatory arrangement approved by the Board of Directors or the Compensation
Committee of the Board of Directors of the Company; (ii) upon the exercise of
the Warrants and any warrants outstanding as of the Closing Date; (iii) to
financial institutions, equipment lessors, brokers or similar persons in
connection with commercial credit arrangements, equipment financings, commercial
property lease transactions or similar non-equity transactions; (iv) in
connection with bona fide acquisition, merger or similar transaction; (v) in any
underwritten public offering; or (vi) to an entity as a component of any
business relationship with such entity primarily for the purpose of (A) joint
venture, technology licensing or development activities, (B) distribution,
supply or manufacture of the Company’s products or services or (C) any other
arrangements that are primarily for purposes other than raising equity capital.
 
 
26

--------------------------------------------------------------------------------

 
Section 7. Legends.
 
(a) Such Purchaser understands and agrees that each certificate or other
document evidencing any of the Securities (including the Warrant Shares) shall
be endorsed with the legend in the form set forth below, and such Purchaser
covenants that such Purchaser will not transfer the Securities (including the
Warrant Shares) represented by any such certificate without complying with the
restrictions on transfer described in the legend endorsed on such certificate
(unless there is in effect a registration statement under the Securities Act
covering such proposed transfer, such Securities (including the Warrant Shares)
have been sold under Rule 144 promulgated under the Securities Act (“Rule 144”)
or as otherwise permitted by the provisions of Section 6.3 above) and
understands that the Company will refuse to register a transfer of any
Securities (including the Warrant Shares) unless the conditions specified in the
following legend are satisfied:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. EXCEPT AS
SPECIFIED IN THIS LEGEND, SUCH SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED, OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT THERETO UNDER SUCH ACT UNLESS SOLD
PURSUANT TO RULE 144 OF SUCH ACT OR UNLESS SUCH SALE, PLEDGE, HYPOTHECATION OR
TRANSFER IS OTHERWISE EXEMPT FROM REGISTRATION AND ANY APPLICABLE STATE
SECURITIES LAWS. THE COMPANY MAY REQUEST A WRITTEN OPINION OF COUNSEL,
REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT REGISTRATION IS NOT
REQUIRED IN CONNECTION WITH SUCH SALE OR OTHER TRANSFER.”
 
(b) Such certificates shall not contain any legend (i) while a Registration
Statement covering the resale of such Securities (including the Warrant Shares)
is effective under the Securities Act, (ii) following any sale of the Securities
(including the Warrant Shares) pursuant to an effective Registration Statement
or Rule 144, or (iii) if the Securities (including the Warrant Shares) are
eligible for sale under Rule 144(k). Following the effective date of a
Registration Statement or at such earlier time as a legend is no longer required
for certain Securities (including the Warrant Shares), the Company will, no
later than three trading days following the delivery by a Purchaser to the
Company of a written request for an unlegended certificate representing such
securities, take such actions as are necessary for the Company’s transfer agent
to deliver or cause to be delivered to such Purchaser a certificate representing
such securities that is free from all restrictive and other legends.
 
 
27

--------------------------------------------------------------------------------

 
(c) Such Purchaser covenants that such Purchaser will not transfer the
Securities (including the Warrant Shares) represented by any such certificate
without complying with any applicable requirements under the Securities Act to
deliver a final prospectus included in the effective Registration Statement to
any offeree of the Registrable Securities.
 
Section 8. Indemnification.
 
(a) For purposes of this Section 8 only:
 
(i) the term “Purchaser” shall include the Purchaser and any affiliate (as such
term is defined pursuant to Rule 12b-2 promulgated under the Exchange Act) of
such Purchaser;
 
(ii) the term “Prospectus” shall mean the prospectus and any amendment or
supplement thereto in the form first filed with the Commission pursuant to Rule
424(b) promulgated under the Securities Act or, if no Rule 424(b) filing is
required, filed as part of the Registration Statement at the time of
effectiveness, as supplemented or amended from time to time; and
 
(iii) the term “Registration Statement” shall include any final prospectus,
exhibit, supplement or amendment included in or relating to a Registration
Statement.
 
(b) The Company agrees to indemnify and hold harmless each of the Purchasers and
each Person, if any, who controls any Purchaser within the meaning of the
Securities Act (each, an “Indemnified Party”), against any losses, claims,
damages, liabilities or expenses, joint or several, to which such Indemnified
Party may become subject under the Securities Act, the Exchange Act, or any
other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Company), insofar as such losses,
claims, damages, liabilities or expenses (or actions in respect thereof as
contemplated below) arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in a Registration
Statement or Prospectus, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, or arise out of or are based in whole or
in part on any inaccuracy in the representations and warranties of the Company
contained in this Agreement, or arise out of the Company’s failure to provide
written notice of a Suspension, or any failure of the Company to perform its
obligations hereunder, and will reimburse each Indemnified Party for any legal
and other expenses reasonably incurred as such expenses are reasonably incurred
by such Indemnified Party in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the Company will not be liable in any such case
to the extent that any such loss, claim, damage, liability or expense arises out
of or is based upon (i) an untrue statement or alleged untrue statement or
omission or alleged omission made in a Registration Statement or Prospectus in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Indemnified Party expressly for use therein,
(ii) the failure of such Indemnified Party to comply with the covenants and
agreements contained in Section 6 above respecting sale of the Securities
(including the Warrant Shares), (iii) the inaccuracy of any representations made
by such Indemnified Party herein.
 
 
28

--------------------------------------------------------------------------------

 
(c) Each Purchaser will severally, and not jointly, indemnify and hold harmless
the other Purchasers and the Company, each of its directors, each of its
officers who signed a Registration Statement and each Person, if any, who
controls the Company within the meaning of the Securities Act, against any
losses, claims, damages, liabilities or expenses to which the Company, each of
its directors, each of its officers who signed a Registration Statement or
controlling Person may become subject, under the Securities Act, the Exchange
Act, or any other federal or state statutory law or regulation, or at common law
or otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Purchaser) insofar as such losses,
claims, damages, liabilities or expenses (or actions in respect thereof as
contemplated below) arise out of or are based upon (i) any failure by such
Purchaser to comply with the covenants and agreements contained in Section 6.3
above respecting the sale of the Securities (including the Warrant Shares)
unless such failure by such Purchaser is directly caused by the Company’s
failure to provide written notice of a Suspension to such Purchaser, (ii) the
inaccuracy of any representation made by such Purchaser herein or (iii) any
untrue or alleged untrue statement of any material fact contained in a
Registration Statement or the Prospectus, or the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances in which they were made,
not misleading, in each case to the extent, but only to the extent, that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in a Registration Statement or Prospectus in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Purchaser expressly for use therein, and will reimburse the Company, each
of its directors, each of its officers who signed a Registration Statement or
controlling Person for any legal and other expense reasonably incurred, as such
expenses are reasonably incurred by the Company, each of its directors, each of
its officers who signed a Registration Statement or controlling Person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the aggregate liability of any Purchaser hereunder shall not exceed the net
proceeds received by such Purchaser upon the sale of the Registrable Securities
included in the Registration Statement or Prospectus giving rise to such
indemnification obligation. No Purchaser shall be liable for the indemnification
obligations of any other Purchaser.
 
(d) Promptly after receipt by an indemnified party under this Section 8 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 8, promptly notify the indemnifying party in writing thereof, but
the omission so to notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party hereunder or otherwise to
the extent it is not prejudiced as a result of such failure. In case any such
action is brought against any indemnified party and such indemnified party seeks
or intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it may wish, jointly
with all other indemnifying parties similarly notified, to assume the defense
thereof with counsel reasonably satisfactory to such indemnified party;
provided, however, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be a conflict between the positions of
the indemnifying party and the indemnified party in conducting the defense of
any such action or that there may be legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Upon receipt of notice from the indemnifying party to such indemnified
party of its election to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed such counsel in
connection with the assumption of legal defenses in accordance with the proviso
to the preceding sentence (it being understood, however, that the indemnifying
party shall not be liable for the expenses of more than one separate counsel,
reasonably satisfactory to the indemnifying party, representing the indemnified
parties who are parties to such action) or (ii) the indemnified party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of action, in each of which cases the reasonable fees and expenses
of counsel shall be at the expense of the indemnifying party. No indemnifying
party, in the defense of any claim covered by this Section 8, shall, except with
the prior written consent of the indemnified party, which consent shall not be
unreasonably conditioned, withheld or delayed, consent to entry of any judgment
or enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim. An indemnified party shall
not consent to entry of any judgment or enter into any settlement without the
prior written consent of the indemnifying party.
 
 
29

--------------------------------------------------------------------------------

 
Section 9. Notices.
 
(a) All notices, requests, consents and other communications hereunder shall be
in writing, shall be mailed by first-class registered or certified airmail,
confirmed facsimile or nationally recognized overnight express courier postage
prepaid, and shall be as addressed as follows:
 
if to the Company, to:
 
North American Scientific, Inc.
20200 Sunburst Street
Chatsworth, California 91311
Attention: James W. Klingler
Telephone No.: (818) 734-8600
Telecopy No.: (818) 734-5224
 
with a copy to:
 
Seyfarth Shaw LLP
131 South Dearborn Street, Ste. 2400
Chicago, Illinois 60603
Attention: Allan Reich
Telephone No.: (312) 460-5000
Telecopy No.: (312) 460-7000
 
and if to any Purchaser, at its address as set forth in Appendix I hereto, or at
such other address or addresses as may have been previously furnished to the
Company in writing in accordance with this Section 9.
 
 
30

--------------------------------------------------------------------------------

 
(b) Such notices or other communications shall be deemed delivered upon receipt,
in the case of overnight delivery, personal delivery, facsimile transmission (as
evidenced by the confirmation thereof), or mail.
 
Section 10. Miscellaneous.
 
10.1. Amendments. Any term of this Agreement may be amended and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively) only with the written
consent of the Company and each Purchaser. Any amendment or waiver effected in
accordance with this Section 10.1 shall be binding upon each holder of any
securities purchased under this Agreement at the time outstanding (including
securities into which such securities are convertible), each future holder of
all such securities, and the Company.
 
10.2. Headings. The headings of the various sections of this Agreement are for
convenience of reference only and shall not be deemed to be part of this
Agreement.
 
10.3. Severability. In the event that any provision in this Agreement is held to
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 
10.4. Governing Law and Forum. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be fully performed therein. The parties hereto agree to submit to
the exclusive jurisdiction of the federal and state courts of the State of New
York with respect to the interpretation of this Agreement or for the purposes of
any action arising out of or related to this Agreement.
 
10.5. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, and all of which together shall
constitute one and the same instrument. In the event that any signature is
delivered via facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original hereof.
 
10.6. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the matters covered herein, supersede all prior
agreements and understandings with respect to such matters and executed by and
among the Company and any of the Purchasers, and, except as specifically set
forth herein or therein, neither the Company nor the Purchasers make any
representation, warranty, covenant or undertaking with respect to such matters.
 
 
31

--------------------------------------------------------------------------------

 
10.7. Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. Nothing contained herein and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group,
or are deemed affiliates (as such term is defined under the Exchange Act) with
respect to such obligations or the transactions contemplated by this Agreement.
Each Purchaser shall be entitled to independently protect and enforce its
rights, including without limitation the rights arising out of this Agreement,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.
 
10.8. No Fiduciary Duty. Each Purchaser hereby acknowledges that (a) the price
of the Securities set forth in this Agreement was established by the Company
following discussions and arms-length negotiations with the Purchasers, and each
Purchaser is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement; (b) the Placement Agent is not acting as a fiduciary of the
Company or any Purchasers; and (c) the Company’s engagement of the Placement
Agent in connection with the offering and the process leading up to the offering
is as an independent contractor and not in any other capacity. Each Purchaser
agrees that it will not claim that the Placement Agent has rendered advisory
services of any nature or respect, or owe any fiduciary or similar duty to any
Purchaser, in connection with such transaction or the process leading thereto.
 
10.9. Expenses. Each party hereto shall pay all costs and expenses incurred by
it in connection with the execution and delivery of this Agreement, and all the
transactions contemplated thereby, including fees of legal counsel, except that
the Company shall reimburse Three Arch Partners for all reasonable fees and
expenses incurred by Three Arch Partners in connection with the transactions
contemplated hereby, including the reasonable fees of Heller Ehrman LLP, legal
counsel to Three Arch Partners.
 
10.10. Disclosure. Three Arch Partners shall have an opportunity to review any
statement made in any public disclosure or government filing in connection with
the transactions contemplated by this Agreement that mentions the Purchasers or
any of their affiliates prior to its release to the public or any third party,
and the Company shall make the changes to such statements as may be reasonably
requested by Three Arch Partners and are permitted by applicable law.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
32

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized representatives as of the day and year
first above written.
 

        NORTH AMERICAN SCIENTIFIC, INC.  
   
   
    By:   /s/ John B. Rush   Name: 

--------------------------------------------------------------------------------

John B. Rush   Title:  President and Chief Executive Officer

 
 
33

--------------------------------------------------------------------------------

 
[Investor Signature Page]
 
PURCHASER:
 
Print or Type:
Name of Purchaser (Individual or Institution):
 

--------------------------------------------------------------------------------

 
Name of Individual representing Purchaser (if an Institution):
 

--------------------------------------------------------------------------------

 
Title of Individual representing Purchaser (if an Institution):
 

--------------------------------------------------------------------------------

 
Signature by Individual Purchaser or Individual Representing Purchaser:
 

--------------------------------------------------------------------------------

 
Address:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Telephone:
 

--------------------------------------------------------------------------------

 
Telecopier:
 

--------------------------------------------------------------------------------

 
e-mail:
 

--------------------------------------------------------------------------------

 
 
Shares to be Purchased
 
Warrants to be Issued
 
Price Per Security in Dollars
 
Aggregate Price
                           



 
 

--------------------------------------------------------------------------------

 
SECURITIES CERTIFICATE QUESTIONNAIRE
 
Pursuant to Section 2.3(b) of the Agreement, please provide us with the
following information:
 

1.
The exact name that your Shares and Warrant Shares are to be registered in (this
is the name that will appear on your stock certificate(s) and warrant
certificate). You may use a nominee name if appropriate:

   

   

 
2.
The relationship between the Purchaser of the Securities and the Registered
Holder listed in response to item 1 above:

   

   

 
3.
The mailing address of the Registered Holder listed in response to item 1 above:

   

   

 
4.
The Social Security Number or Tax Identification Number of the Registered Holder
listed in response to item 1 above:

   

   

 
 
 

--------------------------------------------------------------------------------

 
Appendix I
 
NORTH AMERICAN SCIENTIFIC, INC.
REGISTRATION STATEMENT QUESTIONNAIRE
 
In connection with the preparation of the Registration Statement, please provide
us with the following information:
 
Plan of Distribution
 
Attached as Appendix II hereto is a draft of the “Plan of Distribution” section
of the Registration Statement. Do you propose to offer or sell any shares of
Common Stock to be registered on the Registration Statement by means other than
those described in Appendix II?
 
o Yes  o No
 
If “yes”, please describe the manner in which you propose to offer or sell such
Shares of Common Stock:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Selling Stockholders
 
Pursuant to the “Selling Stockholder” section of the Registration Statement,
please state your or your organization’s name exactly as it should appear in the
Registration Statement:
 

--------------------------------------------------------------------------------

 
Please provide the number of shares that you or your organization will own
immediately after Closing, including those Securities purchased by you or your
organization pursuant to this Purchase Agreement and those shares purchased by
you or your organization through other transactions:
 

--------------------------------------------------------------------------------

 
Have you or your organization had any position, office or other material
relationship within the past three years with the Company or its affiliates?
 
Yes            No
 
 
I-1

--------------------------------------------------------------------------------

 
If yes, please indicate the nature of any such relationships below:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Are you (i) an NASD Member (see definition), (ii) a Controlling (see definition)
shareholder of an NASD Member, (iii) a Person Associated with a Member of the
NASD (see definition), (iv) an Underwriter or a Related Person (see definition)
with respect to the proposed offering; (v) do you own any shares or other
securities of any NASD Member not purchased in the open market; or (vi) have you
made any outstanding subordinated loans to any NASD Member?
 
Answer: o Yes o No If “yes”, please describe below:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
I-2

--------------------------------------------------------------------------------

 
NASD Member. The term “NASD member” means either any broker or dealer admitted
to membership in the National Association of Securities Dealers, Inc. (“NASD”).
(NASD Manual, By-laws Article I, Definitions)
 
Control. The term “control” (including the terms “controlling,” “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power, either individually or with others, to direct or cause the direction
of the management and policies of a person, whether through the ownership of
voting securities, by contract, or otherwise. (Rule 405 under the Securities Act
of 1933, as amended)
 
Person Associated with a member of the NASD. The term “person associated with a
member of the NASD” means every sole proprietor, partner, officer, director,
branch manager or executive representative of any NASD Member, or any natural
person occupying a similar status or performing similar functions, or any
natural person engaged in the investment banking or securities business who is
directly or indirectly controlling or controlled by a NASD Member, whether or
not such person is registered or exempt from registration with the NASD pursuant
to its by-laws. (NASD Manual, By-laws Article I, Definitions)
 
Underwriter or a Related Person. The term “underwriter or a related person”
means, with respect to a proposed offering, underwriters, underwriters’ counsel,
financial consultants and advisors, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any of such persons. (NASD Interpretation)
 
 
I-3

--------------------------------------------------------------------------------

 
Appendix II
 
FORM OF PLAN OF DISTRIBUTION
 
The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares received after the
date of this prospectus from a selling stockholder as a gift, pledge,
partnership distribution or other transfer, may, from time to time, sell,
transfer or otherwise dispose of any or all of their shares on any stock
exchange, market or trading facility on which the shares are traded or in
private transactions. These dispositions may be at fixed prices, at prevailing
market prices at the time of sale, at prices related to the prevailing market
price, at varying prices determined at the time of sale, or at negotiated
prices.
 
The selling stockholders may use any one or more of the following methods when
disposing of shares:
 

 
•
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

 
•
block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

 
•
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

 
•
an exchange distribution in accordance with the rules of the applicable
exchange;

 

 
•
privately negotiated transactions;

 

 
•
short sales effected after the date the registration statement of which this
prospectus is a part is declared effective by the Commission;

 

 
•
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

 
•
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

 
•
a combination of any such methods of sale; or

 

 
•
any other method permitted pursuant to applicable law.

 
The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus. The selling
stockholders are not obligated to, and there is no assurance that the selling
stockholders will, sell all or any of the shares we are registering. The selling
stockholders may transfer, devise or gift such shares by other means not
described in this prospectus.
 
 
II-1

--------------------------------------------------------------------------------

 
In connection with the sale of our shares, the selling stockholders may enter
into hedging transactions with broker-dealers or other financial institutions,
which may in turn engage in short sales of the common stock in the course of
hedging the positions they assume. The selling stockholders may also sell shares
of our common stock short and deliver these securities to close out their short
positions, or loan or pledge the common stock to broker-dealers that in turn may
sell these securities. The selling stockholders may also enter into option or
other transactions with broker-dealers or other financial institutions or the
creation of one or more derivative securities which require the delivery to such
broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).
 
The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.
 
Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares by a broker-dealer acting as principal might be
deemed to be underwriting discounts or commissions under the Securities Act.
Discounts, concessions, commissions and similar selling expenses, if any,
attributable to the sale of shares will be borne by a selling stockholder. The
selling stockholders may agree to indemnify any agent, dealer or broker-dealer
that participates in transactions involving sales of the shares if liabilities
are imposed on that person under the Securities Act.
 
The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares.  The Company has agreed to indemnify
the selling stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.
 
The selling stockholders, broker-dealers or agents that participate in the sale
of the common stock may be “underwriters” within the meaning of Section 2(11) of
the Securities Act. Any discounts, commissions, concessions or profit they earn
on any resale of the shares may be underwriting discounts and commissions under
the Securities Act. Selling stockholders who are “underwriters” within the
meaning of Section 2(11) of the Securities Act will be subject to the prospectus
delivery requirements of the Securities Act. There is no underwriter or
coordinating broker acting in connection with the proposed sale of the resale
shares by the selling stockholders.
 
The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares owned by them and, if they default in the
performance of any of their secured obligations, the pledgees or secured parties
may offer and sell the shares from time to time under this prospectus as it may
be supplemented from time to time, or under an amendment to this prospectus
under Rule 424(b)(3) or other applicable provision of the Securities Act
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under this prospectus.
 
 
II-2

--------------------------------------------------------------------------------

 
To the extent required, the shares to be sold, the names of the selling
stockholders, the respective purchase prices and public offering prices, the
names of any agents, dealer or underwriter, any applicable commissions or
discounts with respect to a particular offer will be set forth in an
accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.
 
In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.
 
The anti-manipulation rules of Regulation M under the Exchange Act may apply to
sales of shares in the market and to the activities of the selling stockholders
and their affiliates. In addition, we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.
 
We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) the passage of two years from [the Closing Date], (2) such time as all of
the shares covered by this prospectus have been disposed of pursuant to and in
accordance with the registration statement or (3) the date on which the shares
may be sold pursuant to Rule 144(k) of the Securities Act.
 
 
II-3

--------------------------------------------------------------------------------

 
EXHIBIT A
 
FORM OF WARRANT AGREEMENT
 
 
A-1

--------------------------------------------------------------------------------

 
EXHIBIT B
 
FORM OF COMPANY COUNSEL OPINION
 
 
B-1

--------------------------------------------------------------------------------

 
EXHIBIT C
 
FORM OF MCDERMOTT, WILL & EMERY IP OPINION
 
 
C-1

--------------------------------------------------------------------------------

 
EXHIBIT D
 
FORM OF CONSULTANT TO THE COMPANY IP, REGULATORY AND LITIGATION OPINION
 
 
D-1

--------------------------------------------------------------------------------

 
EXHIBIT E
 
FORM OF LOCK-UP AGREEMENT
 
 
E-1

--------------------------------------------------------------------------------

 
EXHIBIT F
 
DISCLOSURE SCHEDULES
 
 
F-1

--------------------------------------------------------------------------------

 
 